EXHIBIT 10.68

 

AMENDMENT NO. 2 TO COAL SUPPLY AGREEMENT

 

 

THIS AMENDMENT NO. 2 TO COAL SUPPLY AGREEMENT (“Amendment No. 2”) is entered
into effective as of January 1, 2003, by and between LOUISVILLE GAS AND ELECTRIC
COMPANY AND KENTUCKY UTILITIES COMPANY, Kentucky corporations 220 West Main
Street, Louisville, Kentucky 40202 (collectively “Buyer”), and McELROY COAL
COMPANY, CONSOLIDATION COAL COMPANY, CONSOL PENNSYLVANIA COAL COMPANY, AND
ISLAND CREEK COAL COMPANY, Delaware corporations, and EIGHTY FOUR MINING
COMPANY, a Pennsylvania corporation, all of 1800 Washington Road, Pittsburgh,
Pennsylvania 15241, (individually and collectively, “Seller”).  In consideration
of the agreements herein contained, the parties hereto agree as follows.

 

1.0                               AMENDMENTS

 

The Agreement heretofore entered into by the parties, dated effective January 1,
2000, and identified by the Contract Numbers set forth above, as amended by
Amendment No. 1 dated January1, 2002, hereafter referred to as “Agreement”, is
hereby amended as follows:

 

2.0                               TERM

 

2.1           Section 2.0 Term is deleted in its entirety and is replaced with
the following:

 

2.0                               TERM.  The term of this Agreement shall
continue through December 31, 2004 subject to early termination pursuant to the
terms of the Agreement.

 

3.0                               QUANTITY

 

3.1                                 Section 3.1 Base Quantity, is deleted in its
entirety and is replaced with the following:

 

3.0                               QUANTITY.  Seller shall sell and deliver and
Buyer shall purchase and accept delivery of the following annual quantities of
coal:

 

1

--------------------------------------------------------------------------------


 

Year

 

Base Quantity (Tons)

 

 

 

 

 

2003

 

1,000,000

 

2004

 

2,000,000

 

 

The Base Quantity will be delivered in approximately equal monthly quantities
and in accordance with a mutually agreed upon schedule.

 

4.0          SOURCE

 

4.1           Section 4.1 Source is deleted and replaced with the following:

 

4.1                                 Source.  The coal sold hereunder shall be
supplied primarily from geological seam Pittsburgh #8, from Seller’s Shoemaker
Mine, located in Marshall County, West Virginia (the “Coal Property”).  As
necessary soley to comply with the quality requirements of this Agreement,
Seller may blend with coal from the Coal Property, coal from Seller’s Dilworth,
Mahoning  Valley, McElroy, Mine 84, VP #8, Buchanan, Baily/Enlow Fork,
Loveridge, and/or Robinson Run Mines (the “Alternate Mines”).

 

5.0          QUALITY

 

5.1           Section 6.1 Specifications is deleted and replaced with the
following:

 

6.1                                 Specifications.  The coal delivered
hereunder shall conform to the following  specifications on an “as received
basis”:

 

Specifications

 

Guaranteed Monthly
Weighted Average (1)

 

Rejection Limits
(per shipment)

 

 

 

 

 

 

 

 

 

 

 

BTU/LB.

 

min.

 

12,200

 

<

 

11,800

 

 

 

 

 

 

 

 

 

 

 

LBS/MMBTU:

 

 

 

 

 

 

 

 

 

MOISTURE

 

max.

 

6.50

 

>

 

7.20

 

ASH

 

max. 

 

11.20

 

>

 

12.50

 

SULFUR

 

max.

 

2.50

 

>

 

2.75

 

SULFUR

 

min.

 

2.25

 

<

 

2.00

 

CHLORINE

 

max.

 

0.06

 

>

 

0.08

 

FLUORINE

 

max.

 

0.015

 

>

 

0.035

 

NITROGEN

 

max.

 

1.10

 

>

 

1.25

 

 

 

 

 

 

 

 

 

 

 

ASH/SULFUR RATIO

 

min.

 

3.00:1

 

<

 

2.30:1

 

 

 

 

 

 

 

 

 

 

 

SIZE (3” x 0”):

 

 

 

 

 

 

 

 

 

Top size (inches)*

 

max. 

 

3x0

 

>

 

4x0

 

Fines (% by wgt)

 

 

 

 

 

 

 

 

 

Passing 1/4” screen

 

max.

 

50

 

>

 

55

 

 

 

 

 

 

 

 

 

 

 

% BY WEIGHT:

 

 

 

 

 

 

 

 

 

VOLATILE

 

min.

 

36

 

<

 

32

 

FIXED CARBON

 

min.

 

44

 

<

 

42

 

GRINDABILITY (HGI)

 

min.

 

55

 

<

 

50

 

 

 

 

 

 

 

 

 

 

 

BASE ACID RATIO (B/A)

 

 

 

.45

 

>

 

.55

 

 

 

 

 

 

 

 

 

 

 

SLAGGING FACTOR**

 

max.

 

2.00

 

>

 

2.30

 

FOULING FACTOR***

 

max.

 

.25

 

>

 

.50

 

ASH FUSION TEMPERATURE (°F) (ASTM D1857)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REDUCING ATMOSPHERE

 

 

 

 

 

 

 

 

 

Initial Deformation

 

min.

 

1950

 

min.

 

1900

 

Softening (H=W)

 

min.

 

1990

 

min.

 

1950

 

Softening (H=1/2W)

 

min.

 

2099

 

min.

 

2050

 

Fluid

 

min.

 

2202

 

min.

 

2150

 

 

 

 

 

 

 

 

 

 

 

OXIDIZING ATMOSPHERE

 

 

 

 

 

 

 

 

 

Initial Deformation

 

min. 

 

2391

 

min.

 

2300

 

Softening (H=W)

 

min. 

 

2461

 

min.

 

2400

 

Softening (H=1/2W)

 

min. 

 

2506

 

min.

 

2450

 

Fluid

 

min. 

 

2535

 

min.

 

2500

 

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)                                  An actual Monthly Weighted Average will be
calculated for each specification for coal delivered to the Louisville Gas and
Electric generating stations and a separate actual Monthly Weighted Average will
be calculated for each specification for coal delivered to the Kentucky Utility
generating stations.

 

*                                         All the coal will be of such size that
it will pass through a screen having circular perforations three (3) inches in
diameter, but shall not contain more than fifty per cent (50%) by weight of coal
that will pass through a screen having circular perforations one-quarter (1/4)
of an inch in diameter.

 

**           Slagging Factor (Rs)=(B/A) x (Percent Sulfur by WeightDry)

 

***         Fouling Factor (Rf)=(B/A) x (Percent Na2O by WeightDry)

 

The Base Acid Ratio (B/A) is herein defined as:

 

 

 

BASE ACID RATIO (B/A) =

 

(Fe2O3  +  CaO  +  MgO  +  Na2O  +  K2O)

 

 

 

(SiO2  +  A12O3  +  TiO2)

 

 

 

 

 

Note: As used herein

>

means greater than:

 

 

<

means less than.

 

 

3

--------------------------------------------------------------------------------


 

5.2           Section 6.3 Rejection is deleted and replaced with the following:

 

6.3                                 Rejection.  Buyer has the right, but not the
obligation, to reject any shipment which fail(s) to conform to any or all of the
Rejection Limits set forth in § 6.1 or contains extraneous materials.  Buyer
must reject such coal within seventy-two (72) hours of receipt of the coal
analysis provided for in § 7.2 or such right to reject is waived.  In the event
Buyer rejects such non-conforming coal, title to and risk of loss of the coal
shall be considered to have never passed to Buyer and Buyer shall return the
coal to Seller, or at Seller’s request, divert such coal to Seller’s designee,
all at Seller’s cost and risk.  Seller shall replace the rejected coal within
ten (10) working days from notice of rejection with coal conforming to all of
the Rejection Limits set forth in § 6.1.  If Seller fails to replace the
rejected coal within such ten (10) working day period or the replacement coal is
rightfully rejected, Buyer may purchase coal from another source in order to
replace the rejected coal.  Seller shall reimburse Byer for (i) the  excess, if
any,  between (a) the actual price to Buyer for such coal purchased from another
source plus the cost of transporting such coal to Buyer’s plant and (b) the
price Buyer would have paid for such coal under this Agreement, plus the cost to
Buyer, if any, of transporting such coal from the relevant Delivery Point to
Buyer’s plant; and (ii) any and all transportation, storage, handling, or other
expenses that have been incurred by Buyer for rightfully rejected coal.  This
remedy is in addition to all of Buyer’s other remedies under this Agreement and
under applicable law and in equity for Seller’s breach.

 

If Buyer fails to reject a shipment of non-conforming coal which it had the
right to reject for failure to meet any or all of the Rejection Limits set forth
in § 6.1 or because such shipment contained extraneous materials, then such
non-conforming coal shall be deemed accepted by Buyer; however, the quantity
Seller is obligated to sell to Buyer under the Agreement may or may not be
reduced by the amount of each such non-conforming shipment at Buyer’s sole
option and the shipment shall nevertheless be considered “rejectable” under §
6.4.  Buyer shall notify Seller no later than thirty (30) days following Buyer’s
acceptance of such rejectable coal, of Buyer’s decision to reduce by an amount
equal to the amount of rejectable coal, the Base Quantity which Seller is
obligated to sell and deliver to Buyer.  If Buyer does not notify Seller within
the thirty (30) day time period of Buyer’s decision to reduce the Base Quantity
by the amount of rejectable coal, the

 

4

--------------------------------------------------------------------------------


 

Base Quantity will remain as defined in § 3.1.  Further, for shipments
containing extraneous materials, which include, but are not limited to, slate,
rock, wood, corn husks, mining materials, metal, steel, etc., the estimated
weight of such materials shall be deducted from the weight of that shipment.

 

6.0          WEIGHTS, SAMPLING, AND ANALYSIS.

 

6.1           Section 7.1 Weights is deleted and replaced with the following:

 

7.1                                 Weights.  The weight of the coal delivered
hereunder shall be determined on a per shipment basis by pBuyer on the basis of
scale weights at the generating station(s) unless another method is mutually
agreed upon by the parties.  Such scales shall be duly reviewed by an
appropriate testing agency and maintained in an accurate condition.  Seller
shall have the right, at Seller’s expense and upon reasonable notice, to have
the scales checked for accuracy at any reasonable time or frequency.  If the
scales are found to be over or under the tolerance range allowable for the scale
based on industry accepted standards, either party shall pay to the other any
amounts owed due to such inaccuracy for a period not to exceed sixty (60) days
before the time any inaccuracy of scales is determined.

 

6.2           Section 7.2 Sampling and Analysis is deleted and replaced with the
following:

 

7.2                                 Sampling and Analysis.  The Seller has sole
responsibility for quality control of the coal and shall forward its “as loaded”
quality to the Buyer as soon as possible.  The sampling and analysis of the coal
delivered hereunder shall be performed by Buyer and the results thereof shall be
accepted and used for the quality and characteristics of the coal delivered
under this Agreement.  All analyses shall be made in Buyer’s laboratory at
Buyer’s expense in accordance with ASTM standards where applicable, or
industry-accepted standards.  Samples for analyses shall be taken by any
industry-accepted standard, mutually acceptable to both parties, may be
composited and shall be taken with a frequency and regularity sufficient to
provide reasonably accurate representative samples of the deliveries made
hereunder.  Seller represents that it is familiar with Buyer’s sampling and
analysis practices, and finds them to be acceptable.  Buyer shall notify Seller
in writing of any significant changes in Buyer’s sampling and analysis
practices.  Any such changes in Buyer’s sampling and analysis practices shall,
except for ASTM or industry accepted changes in practices, provide for no less
accuracy than the sampling and analysis practices existing at the time of the
execution of this Agreement, unless the Parties otherwise mutually agree.

 

5

--------------------------------------------------------------------------------


 

Each sample taken by Buyer shall be divided into four (4) parts and put into
airtight containers, properly labeled and sealed.  One (1) part shall be used
for analysis by Buyer; one (1) part shall be used by Buyer as a check sample, if
Buyer in its sole judgment determines it is necessary; one (1) part shall be
retained by Buyer (LG&E) until the twenty-fifth (25th) of the month following
the month of unloading (the “Disposal Date”) or Buyer (KU) until thirty (30)
days (“Disposal Date”) after the sample is taken, and shall be delivered to
Seller for analysis if Seller so requests before the Disposal Date; and one (1)
part (“Referee Sample”) shall be retained by Buyer until the Disposal Date. 
Seller shall be given copies of all analyses made by Buyer by the twelfth (12th)
business day of the month following the month of unloading, in addition, Buyer
(KU) will send weekly analyses of coal unloadings to Seller.  Seller, on
reasonable notice to Buyer shall have the right to have a representative present
to observe the sampling and analyses performed by Buyer.  Unless Seller requests
a Referee Sample analysis before the Disposal Date, Buyer’s analysis shall be
used to determine the quality of the coal delivered hereunder.  The Monthly
Weighted Averages shall be determined by utilizing the individual shipment
analyses.

 

If any dispute arises before the Disposal Date, the Referee Sample retained by
Buyer shall be submitted for analysis to an independent commercial testing
laboratory (“Independent Lab”) mutually chosen by Buyer and Seller.  All testing
of any such sample by the Independent Lab shall be at requestor’s expense unless
the results differ by more than the applicable ASTM reproducibility standards,
in such case, Buyer will pay for testing.  If the Independent Lab results differ
by more than the applicable ASTM reproducibility standards, the Independent Lab
results will govern.  The cost of the analysis made by the Independent Lab shall
be borne by Seller to the extent that Buyer’s analysis prevails and by Buyer to
the extent that the analysis of the Independent Lab prevails.

 

7.0          PRICE

 

7.1           Section 8.1 Base Price is deleted and replaced with the following:

 

8.1                               Base Price.  Except as provided in section
8.4, the base price (“Base Price”) of the coal to be sold hereunder, excluding
any applicable sales or use tax imposed on Buyer, will be firm in accordance
with the following schedule:

 

Year

 

Base Price (F.O. B. Barge)

 

 

 

 

 

 

 

2003

 

$

0.9631 per MMBtu

 

2004

 

$

0.9631 per MMBtu

 

 

6

--------------------------------------------------------------------------------


 

7.2           Section 8. 2(b) is deleted and replaced with the following:

 

8.2(b)                  Notwithstanding the foregoing, for each specification,
there shall be no discount if the actual Monthly Weighted Average meets the
applicable Discount Point set forth below.  Actual Monthly Weighted Averages
will be separately calculated for the Louisville Gas and Electric generating
stations and for the Kentucky Utility generating stations.  However, if the
actual Monthly Weighted Average for the Louisville Gas and Electric generating
stations and/or the Kentucky Utility generating stations fail to meet such
applicable Discount Point, then the discount shall apply to and shall be
calculated on the basis of the difference between the actual Monthly Weighted
Average and the Guaranteed Monthly Weighted Average pursuant to the methodology
shown in Exhibit A attached hereto.  The discount will be applied only to the
particular company whose actual Monthly Weighted Average failed to meet the
Discount Points.

 

 

 

Guaranteed Monthly Weighted Average

 

Discount Point

 

BTU

 

Min.

 

12,200 BTU/LB

 

12,000 BTU/LB

 

ASH

 

Max.

 

11.20 LB/MMBTU

 

11.20 LB/MMBTU

 

MOISTURE

 

Max.

 

6.50 LB/MMBTU

 

7.00 LB/MMBTU

 

SULFUR

 

Max.

 

2.50 LB/MMBTU

 

2.60 LB/MMBTU

 

 

For example, if the actual Monthly Weighted Average of ash equals 12.00
lb/MMBTU, then the applicable discount would be (12.00 lb. — 11.20 lb.) X
$.0083/lb/MMBTU = .00664/MMBTU.

 

7.3           Section 8.4 Price Review is deleted in its entirety.

 

7.4           Section 8.4 New Impositions is added in its entirety.

 

8.4                                 New Impositions.  The above Base Price shall
be subject to adjustment only  in the event that new, or changes in existing,
applicable Federal or state statutes, regulations, or other governmental
impositions on the coal to be supplied hereunder, including but not limited to
tax increases or decreases, occur after January 1, 2003, which cause Seller’s
cost for providing coal to Buyer under this Agreement to increase or decrease by
more than $.10 per ton.  Seller shall promptly notify Buyer of any such changes
and supply

 

7

--------------------------------------------------------------------------------


 

sufficient documentation for Buyer to verify any such change.  Either Buyer or
Seller may request a Base Price adjustment, which shall be comprised of no more
than the reasonable costs directly associated with the effect of such change on
the coal to be supplied hereunder.  If the non-requesting party agrees to the
requested price adjustment, such adjustment shall be made effective on the first
day of the calendar month following the effective date of any change, (except
when such change is effective on the first day of the month in which case the
adjustment shall be made as of such date).  If the non-requesting party rejects
the request of the requesting party for a Base Price adjustment, the requesting
party, at its option, may terminate this Agreement without liability due to such
termination for either party.

 

8.0          INVOICES, BILLING AND PAYMENT

 

8.1           Section 9.3 Payment Procedures for Coal Shipments is deleted and
replaced with the following:

 

9.3                                 Payment Procedures for Coal Shipments.  For
all coal delivered pursuant to Article Section 5 hereof, and unloaded at the
Buyer’s generating stations between the first (1st) and fifteenth (15th) days of
any calendar month, Buyer shall make preliminary payment for seventy-five
percent (75%) of the amount owed for the coal (based on the assumption that the
coal will meet all guaranteed monthly quality parameters) by the twenty-fifth
(25th) day of such month of delivery and unloading.  If the twenty-fifth (25th)
is not a regular working day, payment shall be made on the next regular working
day.  For all coal delivered, as defined in Article Section 5 hereof, and
unloaded at the Buyer’s generating stations between the sixteenth (16th) and the
last day of any calendar month, Buyer shall make preliminary payment for
seventy-five percent (75%) of the delivered and unloaded coal by the tenth
(10th) day of the month following the month of delivery and unloading.  If the
tenth (10th) is not a regular workday, payment shall be made on the next regular
working day.

 

Preliminary payment shall be in the amount of seventy-five percent (75%) of the
then current price on a dollar per ton basis as calculated by the guaranteed
monthly weighted average BTU/lb and the then current Base Price in cents per
MMBTU.

 

A reconciliation of amounts paid and amounts owed shall occur by the  
twenty-fifth (25th) day of the month following the month of delivery and
unloading.  (For example, Buyer will make one initial payment by September 25
for seventy-five percent (75%) of coal delivered and unloaded September

 

8

--------------------------------------------------------------------------------


 

1 through 15, and another initial payment by October 10 for seventy-five percent
(75%) of coal delivered and unloaded September 16 through 30.  Reconciliation
will occur by October 25 for all deliveries and unloadings made in September.)
The reconciliation shall be made as follows: Seller shall invoice Buyer on or
before the fifteenth (15th) day of the month following the month of delivery and
unloading.  The amount due for all coal (based on the Base Price minus any
Quality Price Discounts) delivered and unloaded and accepted by Buyer during any
calendar month shall be calculated and compared to the sum of the preliminary
payments made for coal delivered and unloaded and accepted during such month. 
The difference shall be paid by or paid to Seller, as applicable, by the
twenty-fifth (25th) day of the month following the month of delivery and
unloading, except, that, if the twenty-fifth (25th) is not a regular working
day, payment shall be made in the next regular working day.  Buyer shall
electronically transfer all payments to Seller’s account as designated in
writing by Seller.”

 

9.0          NOTICES

 

9.1                                 Section 12.1 Form and Place of Notice is
amended to change the address for notices to the Seller to read as follows:

 

“Notice if to Seller:

CONSOL Energy Inc

 

 

1800 Washington Road

 

 

Pittsburgh, Pennsylvania 15241

 

 

Attn:  Vice President, Marketing

 

 

 

Notices and correspondence of a routine nature shall be addressed to Seller at:

 

 

 

 

CONSOL Energy, Inc.

 

 

1800 Washington Road

 

 

Pittsburgh, Pennsylvania 15241

 

 

Attn: General Sales Manager

 

 

10.0        EXHIBIT A

 

10.1                           Exhibit A Sample Coal Payment Calculations is
deleted and replaced with the following:

 

9

--------------------------------------------------------------------------------


Exhibit A

 

EXHIBIT A

SAMPLE COAL PAYMENT CALCULATIONS

 

For contracts supplied from multiple “origins”, each “origin will be calculated
individually.

 

 

 

Section I

 

Base Data

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

 

Base F.O.B. price per ton:

 

$

23.50

 

/ton

 

 

 

 

 

 

 

 

 

 

 

 

 

1a)

 

Tons of coal delivered:

 

 

 

tons

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

Guaranteed average heat content:

 

12,200

 

BTU/LB.

 

 

 

 

 

 

 

 

 

 

 

 

 

2r)

 

As received monthly avg. heat content:

 

 

 

BTU/LB.

 

 

 

 

 

 

 

 

 

 

 

 

 

2a)

 

Energy delivered in MMBTU:

 

 

 

MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

[(Line 1a) *2,000 lb./ton*(Line 2r)] *MMBTU/1,000,000 BTU
[(    ) *2,000 lb./ton*(    )]*MMBTU/1,000,000 BTU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2b)

 

Base F.O.B. price per MMBTU:

 

$

0.9631

 

MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

{[(Line 1)/(Line 2)]*(1 ton/2,000 lb.)]}*1,000,000 BTU/MMBTU
{[(/ton)/(       BTU/LB)]*(1 ton/2,000 lb.)}*1,000,000 BTU/MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

Guaranteed quarterly avg. max. sulfur

 

2.50

 

 LBS./MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

3r)

 

As received quarterly avg. sulfur

 

 

 

LBS./MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

Guaranteed monthly avg. ash

 

11.20

 

LBS./MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

4r)

 

As received monthly avg. ash

 

 

 

LBS./MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

Guaranteed monthly avg. max. moisture

 

6.50

 

LBS./MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

5r)

 

As received monthly avg. moisture

 

 

 

LBS./MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section II

 

Discounts

 

 

 

 

 

 

 

Assign a (-) to all discounts (round to (5) decimal places)

 

 

 

 

 

 

 

6d)

 

BTU/LB.:  If line 2r <12,000 BTU/lb. then:
{1 —{(line 2r) / (line 2)} * $0.2604/MMBTU
 {1 - (  ) / (  )} * $0.2604 =

 

$

 

 

/MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

7d)

 

SULFUR:  If line 3r is greater than 2.60 lbs./MMBTU
[ (line 3r) - (line 3) ] * 0.1232/lb. Sulfur
[ (  )- ( ) ] * 0.1232 =

 

$

 

 

/MMBTU

 

 

 

8d)

 

ASH: If line 4r is greater than 11.20 lbs./MMBTU
[ (line 4r) - (line 4) ] * 0.0083/MMBTU
[ ( ) - ( ) ] * 0.0083 =

 

$

 

 

/MMBTU

 

 

 

9d)

 

MOISTURE:  If line 5r is greater than 7.00 lbs./MMBTU
[ (line 5r) - (line 5) ] * 0.0016/MMBTU
[ ( ) -  ( ) ] * 0.0016 =

 

$

 

 

/MMBTU

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

Section III

 

Total Price
Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Determine total Discounts as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assign a (-) to all discounts (round to (5) decimal places)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line 6d:

 

$

 

 

/MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line 7d

 

$

 

 

/MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line 8d

 

$

 

 

/MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line 9d

 

$

 

 

/MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

10)

 

Total Discounts (-):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Algebraic sum of above:

 

$

 

 

/MMBTU

 

 

 

 

 

 

 

 

 

 

 

 

 

11)

 

Total evaluated coal price = (line 2b) + (line 10)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12)

 

Total discount price adjustment for Energy delivered:
(line 2a) * (line 10) (-)
$            /MMBTU                                +

 

$

 

 

/MMBTU

=

$

 

 

 

 

 

 

 

 

 

 

 

13)

 

Total base cost of coal
(line 2a) * (line 2b)
$           /MMBTU                 +

 

$

 

 

/MMBTU

=

$

 

 

 

 

 

 

 

 

 

 

 

14)

 

Total coal payment for month
(line 12) + (line 13)
$           /MMBTU                 +

 

$

 

 

/MMBTU

=

$

 

 

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 on the
day and year below written, but effective as of the day and year first set forth
above.

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

McELROY COAL COMPANY

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

DATE:

 

 

DATE:

 

 

 

 

 

 

 

 

 

KENTUCKY UTILITIES COMPANY

 

CONSOLIDATION COAL COMPANY

 

 

 

BY: 

 

 

BY:

 

 

 

 

 

 

TITLE:  

 

 

TITLE:

 

 

 

 

 

 

DATE: 

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

 

EIGHTY FOUR MINING COMPANY

 

 

 

 

 

 

 

BY: 

 

 

 

 

 

 

 

 

 

TITLE: 

 

 

 

 

 

 

 

 

 

DATE: 

 

 

 

 

 

 

 

 

 

 

 

 

CONSOL PENNSYLVANIA COAL COMPANY

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

TITLE: 

 

 

 

 

 

 

 

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND CREEK COAL COMPANY

 

 

 

 

 

 

 

BY: 

 

 

 

 

 

 

 

 

 

TITLE: 

 

 

 

 

 

 

 

 

 

DATE:

 

 

12

--------------------------------------------------------------------------------